Title: To Thomas Jefferson from Montmorin, 9 August 1788
From: Montmorin de Saint-Hérem, Armand Marc, Comte de
To: Jefferson, Thomas


          
            Versailles le 9. Août 1788.
          
          J’ai reçu, Monsieur, la lettre que vous m’avez fait l’honneur de m’écrire le 30 du mois dernier, et par laquelle vous avez bien voulu m’informer que la nouvelle Constitution proposée pour les Etats-Unis, a été établie par neuf Etats. Je me suis fait un devoir de rendre compte de cet événement au Roi. Sa Majesté l’a apris  avec d’autant plus de satisfaction qu’elle ne doute pas qu’il ne contribue essentiellement à la considération comme à la prospérité de votre patrie.
          J’ai l’honneur d’être très-sincèrement, Monsieur, votre trèshumble et très-obéissant serviteur
          
            
              Le cte De Montmorin
            
          
        